           Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


      v.                                              Criminal Action No. 1:21-cr-00041 (CJN)


CINDY FITCHETT, et al.,

              Defendant.


                      PROTECTIVE ORDER GOVERNING DISCOVERY

       To expedite the flow of discovery material between the parties and adequately protect the

United States’ legitimate interests, it is, pursuant to the Court’s authority under Fed. R. Crim. P.

16(d)(1) and with the consent of the parties, ORDERED:

       1.         Materials Subject to this Order. This Order governs materials provided by the

United States at any stage of discovery during this case and which the United States has

identified as either “Sensitive” or “Highly Sensitive.” Examples of materials that the United

States may designate as “Sensitive” or “Highly Sensitive” pursuant to this Order include but are

not limited to:

            a. Personal identity information as identified in Rule 49.1 of the Federal Rules of
               Criminal Procedure, as well as telephone numbers, email addresses, driver’s
               license numbers, and similar unique identifying information;
            b. Information regarding the government’s confidential sources;
            c. Information that may jeopardize witness security;
            d. Contact information for, photographs of, and private conversations with
               individuals that do not appear to be related to the criminal conduct in this case;
            e. Medical or mental health records;
            f. Sources and methods law-enforcement officials have used, and will continue to
               use, to investigate other criminal conduct related to the publicly filed charges;




                                                  1
         Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 2 of 12




            g. Surveillance camera footage from the U.S. Capitol Police’s extensive system of
               cameras on U.S. Capitol grounds;1
            h. Repair estimates from the Architect of the Capitol;
            i. Materials designated as “security information” pursuant 2 U.S.C. §1979; and
            j. Tax returns or tax information.

This Order will not be used to designate materials as Sensitive or Highly Sensitive unless such

designation is necessary for one of the reasons stated in this paragraph or for a similar reason not

anticipated by this Order. The government agrees to make every effort to provide discovery in a

manner that will allow for most discovery to be produced without such designations.

       2.      Defendant. Any reference to “Defendant” herein refers individually to each

defendant identified in the caption above.

       3.      Legal Defense Team. The “legal defense team” includes defense counsel

(defined as counsel of record in this case, including any post-conviction or appellate counsel)

and any attorneys, investigators, paralegals, support staff, and expert witnesses who are advising

or assisting defense counsel in connection with this case.

       4.      Rules for the Handling of Sensitive and Highly Sensitive Materials.

            a. Limitations on Use. Defendant and the legal defense team may use Sensitive and
               Highly Sensitive discovery materials solely in connection with the defense of this
               case and any other case connected to the events at the United States Capitol on
               January 6, 2021, including any post-conviction or appellate litigation, and for no
               other purpose, and in connection with no other proceeding, without further order
               of this Court.

            b. Limitations on Dissemination. No Sensitive or Highly Sensitive materials, or
               the information contained therein, may be disclosed to any persons other than
               Defendant, the legal defense team, or the person to whom the Sensitive or Highly
               Sensitive information solely and directly pertains or his/her counsel, without
               agreement of the United States or prior authorization from the Court.

1
  To be clear, this does not include footage from body worn cameras from other police
departments that responded on January 6, 2021, the vast amount of which the United States will
not designate as Sensitive or Highly Sensitive. (Body worn camera footage will be marked
Sensitive or Highly Sensitive only if it contains material described in paragraph one above or for
a similar reason not anticipated by this Order.)



                                                 2
            Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 3 of 12




             c. Limitations on Reproduction. Defendant, the legal defense team, and authorized
                persons shall not copy or reproduce the Sensitive or Highly Sensitive materials
                except in order to provide copies of the materials for use in connection with this case
                by Defendant, the legal defense team, the person to whom the Sensitive or Highly
                Sensitive information solely and directly pertains or his/her counsel, and other
                persons to whom the Court may authorize disclosure (collectively, “authorized
                persons”).

                If defense counsel provides Defendant access to Sensitive or Highly Sensitive
                materials, defense counsel must advise Defendant that Defendant may not record any
                personal identity information as identified in Rule 49.1 of the Federal Rules of
                Criminal Procedure or any telephone numbers, email addresses, driver’s license
                numbers, and similar unique identifying information. By signing the attached
                affirmation, Defendant agrees not to do so.

                Copies and reproductions, and any notes or records made in relation to the contents of
                the Sensitive and Highly Sensitive materials, are to be treated in the same manner as
                the original materials.

             d. Court Filings. Absent prior agreement by the parties or permission from the Court,
                no party shall disclose materials designated as Sensitive or Highly Sensitive in any
                public filing with the Court. Such materials shall be submitted under seal. Absent
                statutory authority, no party shall file such materials under seal without an order from
                the Court pursuant to Local Rule of Criminal Procedure 49(f)(6).

             e. Court Hearings. The restrictions in this Order shall not limit either party in the use
                of the materials in judicial proceedings in this case. The procedures for use of
                designated Sensitive and Highly Sensitive materials during any hearing or the trial of
                this matter shall be determined by the parties and the Court in advance of the hearing
                or trial. No party shall disclose materials designated Sensitive or Highly Sensitive in
                open court without agreement by the parties that such materials may be disclosed in
                open court or prior consideration by the Court.

       5.       Additional Rules for Handling of Sensitive Materials. The following additional

terms apply to Sensitive materials:

             a. Storage. Sensitive materials must be maintained in the custody and control of
                Defendant, the legal defense team, and authorized persons. This restriction shall not
                apply to the person to whom the Sensitive information solely and directly pertains or
                his/her attorney.

       6.       Additional Rules for Handling of Highly Sensitive Materials. The following

additional rules apply to Highly Sensitive materials:

             a. Additional Limitations on Dissemination. Defense counsel may not provide a copy
                of Highly Sensitive materials to Defendant or permit Defendant to view such



                                                    3
             Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 4 of 12




                 materials unsupervised by defense counsel or an attorney, investigator, paralegal, or
                 support staff person employed by defense counsel. The parties agree that defense
                 counsel or an attorney, investigator, paralegal, or support staff person employed by
                 defense counsel, may supervise Defendant by allowing access to Highly Sensitive
                 materials through a cloud-based delivery system that permits Defendant to view the
                 materials but does not permit Defendant the ability to download; provided that, prior
                 to doing so, defense counsel first provides notice to the United States and allow the
                 United States to file an objection with the Court if no agreement is reached.

              b. Additional Limitations on Reproduction. Counsel agrees that prior to showing
                 materials to Defendant designated as Highly Sensitive, counsel or an attorney,
                 investigator, paralegal, or support staff person employed by defense counsel will read
                 Defendant the relevant parts of this Order, and remind Defendant of the consequences
                 of violating the Order. If Defendant takes notes regarding Highly Sensitive materials,
                 counsel or an attorney, investigator, paralegal, or support staff person employed by
                 defense counsel must take reasonable steps to determine whether Defendant has
                 copied any personal identity information as identified in Rule 49.1 of the Federal
                 Rules of Criminal Procedure or any telephone numbers, email addresses, driver’s
                 license numbers, and similar unique identifying information.

              c. Storage. Highly Sensitive materials must be maintained in the custody and control of
                 the legal defense team and authorized persons. This restriction shall not apply to the
                 person to whom the Highly Sensitive information solely and directly pertains or
                 his/her attorney.


        7.       Viewing by Incarcerated Defendants. If Defendant is in the custody of the United

States Marshals Service, defense counsel is authorized to provide a copy of discovery materials to the

appropriate point of contact so that the defendant can view the discovery materials, subject to the

terms of this Order.

        8.       Disputes. The parties shall make a good faith effort to resolve any dispute about a

sensitivity designation before requesting the Court’s intervention. The United States may agree to

remove or reduce a sensitivity designation without further order of this Court. Whenever the

redaction of specified information will resolve the basis for which a sensitivity designation was

applied, the United States will agree to redaction, and such redaction will render the materials no

longer subject to this Order. Any agreement to reduce or remove a sensitivity designation or to

redact specific information shall be memorialized in writing.




                                                    4
              Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 5 of 12




         9.       Modification Permitted. Nothing in this Order shall prevent any party from seeking

modification of this Order nor prevent the defense from contesting a sensitivity designation. The

parties agree that the burden of demonstrating the need for a protective order remains with the

government at all times.

         10.      Failure not Waiver. The failure by the United States to designate any materials as

Sensitive or Highly Sensitive upon disclosure shall not constitute a waiver of the United States’

ability to later designate the materials as Sensitive or Highly Sensitive but the government must

separately identify and memorialize the changed status of those materials in writing.

         11.      Automatic Exclusions from this Order. This Order does not apply to materials

that:

               a. Are, or later become, part of the public court record, including materials that have
                  been received in evidence in this or other public trials or hearings;

               b. Were derived directly from Defendant or that pertain solely to Defendant. Examples
                  of such materials include Defendant’s own financial records, telephone records,
                  digital device downloads, social media records, electronic communications, arrest
                  records, and statements to law enforcement;2 and

               c. Materials that the defense obtains by means other than discovery.

         12.      Government’s Discovery Obligations. Nothing in this Order modifies the United

States’ obligations at any stage of discovery in this case pursuant to Federal Rules of Criminal

Procedure 16 and 26.2, Local Criminal Rule 5.1, 18 U.S.C. § 3500 (the Jencks Act), and the

government’s general obligation to produce exculpatory and impeachment information in criminal

cases.




2
 Discoverable materials that were derived directly from Defendant or that pertain solely to
Defendant are exempt from this Order regardless of whether the United States has designated
any such materials as “Sensitive” or “Highly Sensitive” because the same materials are being
provided or made available to co-defendants or other persons charged in connection with the
events at the United States Capitol on January 6, 2021.



                                                      5
            Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 6 of 12




        13.     Defense Counsel’s Obligations. Defense counsel must provide a copy of this Order

to, and review the terms of this Order with, members of the legal defense team, Defendant, and any

other person, before providing them access to Sensitive or Highly Sensitive materials. Defense

counsel must obtain a fully executed copy of Attachment A before providing Defendant access to

Sensitive or Highly Sensitive materials, and must file a copy with the Court within one week of

execution.

        14.     No Ruling on Discoverability or Admissibility. This Order does not constitute a

ruling on the question of whether any particular material is properly discoverable or admissible and

does not constitute any ruling on any potential objection to the discoverability or admissibility of any

material.

        15.     Duration. The terms of this Order shall remain in effect after the conclusion of this

case and the parties shall be bound by it unless otherwise ordered by the Court.

        It is SO ORDERED.



DATE: April 12, 2021
                                                                CARL J. NICHOLS
                                                                United States District Judge




                                                   6
         Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 7 of 12




                                       ATTACHMENT A

                                     Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of

anything that could impede my ability to understand this Protective Order fully.




________________________________                      ________________________________
Date                                                  CINDY FITCHETT
                                                      Defendant




                                                 7
         Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 8 of 12




                                       ATTACHMENT A

                                     Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of

anything that could impede my ability to understand this Protective Order fully.




________________________________                      ________________________________
Date                                                  MICHAEL CURZIO
                                                      Defendant




                                                 8
         Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 9 of 12




                                       ATTACHMENT A

                                     Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of

anything that could impede my ability to understand this Protective Order fully.




________________________________                      ________________________________
Date                                                  DOUGLAS SWEET
                                                      Defendant




                                                 9
        Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 10 of 12




                                       ATTACHMENT A

                                     Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of

anything that could impede my ability to understand this Protective Order fully.



________________________________                      ________________________________
Date                                                  TERRY BROWN
                                                      Defendant




                                                 10
        Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 11 of 12




                                       ATTACHMENT A

                                     Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of

anything that could impede my ability to understand this Protective Order fully.




________________________________                      ________________________________
Date                                                  BRADLEY RUKSTALES
                                                      Defendant




                                                 11
        Case 1:21-cr-00041-CJN Document 52 Filed 04/12/21 Page 12 of 12




                                       ATTACHMENT A

                                     Defendant’s Acceptance

       I have read this Protective Order and carefully reviewed every part of it with my attorney.

I am fully satisfied with the legal services provided by my attorney in connection with this

Protective Order and all matters relating to it. I fully understand this Protective Order and

voluntarily agree to it. No threats have been made to me, nor am I under the influence of

anything that could impede my ability to understand this Protective Order fully.



________________________________                      ________________________________
Date                                                  THOMAS GALLAGHER
                                                      Defendant




                                                 12
